The amended motion to extend time back is treated as a supplement to the petition for reconsideration. The petition for reconsideration of this Court’s order of April 17, 1978 is considered and the petition is denied because it does not appear that said order was entered erroneously. This order is entered without prejudice to petitioner’s right to apply to the Board of Law Examiners for a special certificate of qualification to practice law pursuant to Rule 5(D) of the Rules for the Board of Law Examiners as amended by Court order dated May 4, 1978.